—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 23, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*797Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant, a medical transcriptionist in the employer’s radiology department, engaged in disqualifying misconduct. The record reveals that claimant left a meeting with a supervisor when claimant’s request to tape record the conversation was denied. Thereafter, claimant refused repeated requests by her supervisors to speak in private. Claimant was immediately placed on suspension when she failed to abide by the supervisors’ warning that her continued conduct could lead to suspension. Claimant was subsequently discharged as a result of the incident. Inasmuch as claimant refused to abide by a reasonable request of the employer (see, Matter of Dorn [Marist Coll. — Hudacs], 193 AD2d 1031; Matter of Palko [M T V — Hudacs], 189 AD2d 1053), we find no reason to disturb the Board’s decision.
Claimant’s remaining contentions, including her claims that the Board misapprehended material facts and that a ruling from the National Labor Relations Board requires reversal of the Board’s decision, have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.